Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2021 has been entered.
 
Withdrawn Rejections
The 35 U.S.C. 102(a/1,2) and 35 U.S.C. 103 rejections of claims 1-12, 14-16 over Phillips as the primary reference, are withdrawn due to Applicant’s amendment filed on March 18, 2021.

New Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
Claims 1-12, 14-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.  It is unclear whether the phrase “layer on” has a directional sense relative to a central layer such as the reflector layer, such that the layer of the “layer on” is restricted to being on one side of the reflector layer, or just means that the layer of the “layer on” is on either side of the reflector layer.  Since the selective light modulator layer 14 ([0036]) is described as being “on” a surface of the reflector layer 16 ([0036]) in parent claim 1,  where the surface can be either an upper surface or a lower surface of the reflector layer 16 (first selective light modulator 14, second selective light modulator 14’ [0036], Fig. 7), for the purposes of examination, the second interpretation is deemed to be within the scope of the broadest reasonable interpretation of the claims.  Clarification and/or amendment with relevant citation(s) from the specification are required.

Claim Rejections - 35 USC § 103
Claims 1-12, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 2004/0028905).
Regarding claim 1, Phillips teaches an optical device (color shifting foil device, claim 102, col 17b), comprising: a reflector layer (328 [0133]) and a selective light modulator layer (magnetic layer 326 [0134], magnetic material may be selected for its … absorbing properties as well as its magnetic properties, utilized as an absorber [0065], selective absorber in the visible spectrum [0079]), on a lower surface of the 

    PNG
    media_image1.png
    408
    684
    media_image1.png
    Greyscale


In addition, Phillips teaches adhesive functional molecules present in an adhesive functional layer (adhesive molecules of adhesive layer 334 [0134]) inherently including adhesion enhancing groups, which is on a lower surface of the selective light modulator layer 326 (Fig.15).
In the alternative, Phillips teaches that the selective light modulator layer 326 can be applied as a coating (web coating process [0132]) so as to include coating bonding functional molecules (organic binders [0125]) that include coating bonding groups such as vinyl, epoxy, urethane, acrylate, methacrylate (vinyl resins, epoxies, polyurethane resins, acrylates such as methyl methacrylate [0125]), for the purpose of providing the desired coating bonding (crosslinking, setting [0125]).  Accordingly, Phillips teaches that coating bonding functional molecules can be present in the selective light modulator layer 326 which is on the lower surface of the reflector layer 328 (Fig. 15), such that the coating bonding functional molecules are present in the selective light modulator layer 326 near the reflector layer 328 (Fig. 15), for the purpose of providing the desired coating bonding, as described above.

Regarding claim 3, Phillips teaches the adhesive functional molecules present in the adhesive functional layer 334 which is on the reflector layer 328 (Fig. 15).
Regarding claim 4, Phillips teaches that the selective light modulator layer 326 can also be applied as a coating (web coating process [0132]) so as to include coating bonding functional molecules (organic binders [0125]) that include coating bonding groups such as vinyl, epoxy, urethane, acrylate, methacrylate (vinyl resins, epoxies, polyurethane resins, acrylates such as methyl methacrylate [0125]), for the purpose of providing the desired coating bonding (crosslinking, setting [0125]).  Accordingly, Phillips teaches that coating bonding functional molecules can be present in the selective light modulator layer 326, for the purpose of providing the desired coating bonding, as described above.
Regarding claim 5, Phillips teaches that the adhesive functional layer 334 containing the adhesive functional molecules, is on the lower surface of the selective light modulator 326 (Fig. 15) such that the adhesive functional molecules are present in an external surface of the selective light modulator layer 326.
Regarding claim 6, Phillips teaches that the selective light modulator layer 326 can be applied as a coating (web coating process [0132]) so as to include coating bonding functional molecules (organic binders [0125]) that include coating bonding groups such as vinyl, epoxy, urethane, acrylate, methacrylate (vinyl resins, epoxies, polyurethane resins, acrylates such as methyl methacrylate [0125]), for the purpose of 
Regarding claim 7, Phillips teaches that the surface of the reflector layer 328 includes a first surface and a second surface opposite the first surface (Fig.15); and that the selective light modulator layer 326 is a first selective light modulator layer (magnetic layer 326 [0134], magnetic material may be selected for its … absorbing properties as well as its magnetic properties, utilized as an absorber [0065], selective absorber in the visible spectrum [0079], Fig.15).
Regarding claim 8, Phillips teaches that the surface of the reflector layer 328 includes a first surface and a second surface opposite the first surface (Fig.15); that the selective light modulator layer 326 is a first selective light modulator layer (magnetic layer 326 [0134], magnetic material may be selected for its … absorbing properties as well as its magnetic properties, utilized as an absorber [0065], selective absorber in the visible spectrum [0079]) on the first surface of the reflector layer 328 (Fig. 15); and that the layer 330 on the second surface of the reflector layer 328 (Fig. 15), can be a second selective light modulator layer since the dielectric layer 330 ([0133]) can be a colored dielectric coating, for the purpose of providing the desired subtractive color effect ([0124]).

Regarding claim 10, Phillips teaches that the adhesive functional layer 334 containing the adhesive functional molecules, is on the lower surface of the first selective light modulator 326 (Fig. 15) such that the adhesive functional molecules are present in an external surface of the first selective light modulator layer 326.
Regarding claim 11, Phillips teaches that the adhesive functional layer 334 containing the adhesive functional molecules, is on the lower surface of the first selective light modulator 326 (Fig. 15) such that the adhesive functional molecules are present in an external surface of the selective light modulator layer 326.
Regarding claim 12, Phillips teaches that the first selective light modulator layer 326 can be applied as a coating (web coating process [0132]) so as to include coating bonding functional molecules (organic binders [0125]) that include coating bonding groups such as vinyl, epoxy, urethane, acrylate, methacrylate (vinyl resins, epoxies, polyurethane resins, acrylates such as methyl methacrylate [0125]), for the purpose of providing the desired coating bonding (crosslinking, setting [0125]).  Accordingly, 
Regarding claim 15, Phillips teaches that the coating bonding functional molecules (organic binders [0125]) include coating bonding groups including vinyl, epoxy, urethane, acrylate, methacrylate (vinyl resins, epoxies, polyurethane resins, acrylates such as methyl methacrylate [0125]), for the purpose of providing the desired coating bonding (crosslinking, setting [0125]). 
Claims 14, 16 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips, as applied to claims 1-12, 15 above, and further in view of Inoue (US 2008/0118752).
Phillips teaches the optical device comprising the first selective light modulator layer 326 on the lower surface of the reflector layer 238, and the adhesive functional layer 334 including adhesive functional molecules inherently including adhesion enhancing groups, on the lower surface of the first selective light modulator layer 326, and also on the reflector layer 328, as described above.  Phillips is silent regarding chemical types of the adhesion enhancing groups, and fails to teach that the adhesive functional molecules further include electric charge dissipation groups.
However, Phillips teaches that the adhesive functional layer 334 can include pressure sensitive adhesive functional molecules including adhesion enhancing groups (pressure sensitive adhesive [0134]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time, to have included amines which are adhesion enhancing groups, and quaternary ammonium salts which are electric charge dissipation groups, in the adhesive functional molecules of the adhesive functional layer of the optical device of Phillips, in order to obtain the desired combination of adhesion enhancement and electric charge dissipation, as taught by Inoue.

Response to Arguments
Applicant’s arguments have been considered but are moot because of the new embodiments in the new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6,572,784 teaches that absorbing luminescent materials which absorb in the visible spectrum … can be used as absorbers, reflectors, or partially absorbing dielectrics (col 5, lines 20-35).

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Aaron Austin, can be reached at (571)272-8935.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Sophie Hon/
Sow-Fun Hon
Primary Examiner, Art Unit 1782